Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 6/28/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims.    Claim 5 is cancelled and claim 21 is new.  Claims 1-4, 6, 8-13, 15-19 and 21 are examined with claims 7, 14 and 20 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed in the prior art rejections that follow.
Applicants arguments as it relates to the motivation trivializes the complexity of plasma processing is noted.  Here, the applicants have fails to provide any persuasive and factual evidence and fails to appreciate both the level of one ordinary skill in the art and that as taught by the prior art.  As set forth, it is the reference that suggest the adjustment of the pulsation/phases to control the plasma.  Specifically, the reference discloses controlling the plasma process by changing the phases and the levels of the power for the bias and source (Column 7-8), therefore the factual evidence that is currently of record supports a prima facie case of obviousness as it relates to adjusting these power levels/phases and the applicant has fail to provide any factual evidence to the contrary.  Here, the mere argument by the applicant can not take the place of facts and the examiner maintains the factual evidence on the record supports a prima facie case of obviousness and the applicants have failed to rebut this position because no rebuttal factual evidence has been proffered.    Absent actual evidence or other second considerations, the examiner maintains the position that taking the totality of the evidence, the plasma process can be controlled by adjusting the phase lags and source and bias pulse outputs (see e.g. Shimizu at Column 7-10, which specifically discloses to one of ordinary skill in the art to adjust these variables to achieve process control).   Additionally, Shimizu discloses e.g. benefits associated with the process includes increased deposition by avoiding excessive dissociation, less clogging and controlling the ion and electron density (column 12, lines 11-26) and therefore contrary to the applicants mere arguments to the contrary, controlling the pulsation has been shown to provide plasma control and one of ordinary skill in the art would specifically desire to optimize these parameters to achieve the benefits as specifically outlined by Shimizu.
As for the claimed time periods, here, again, Shimizu explicitly discloses that the time periods for these phases are adjustable and varied to control the plasma process (Column 9, lines 5-25) and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum time for the phases through routine experimentation to reap the benefits as outlined by Shimizu.  Additionally, the examiner notes that while Shimizu does not explicitly disclose the claimed time, the reference discloses time periods include e.g. 10 µs to 1 ms (column 10, lines 55-60 and column 11, lines 19-21) and therefore discloses the time periods that overlap the claimed ranges.  Here, while this specific time frame is taught by Shimizu as a delay time, the examiner notes that these time periods are related to the phases and pulses thus one of ordinary skill in the art would find time periods within these ranges to be operable and predictable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires "the first bias power level is greater than zero" and claim 10 requires "the first bias power level is zero" and claim 11 requires “the first bias power level is greater than zero”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9872373 by Shimizu et al.
Shimizu discloses a method of plasma processing, the method comprising: performing a reactive species control phase comprising pulsing source power to a processing chamber to generate ions and radicals in a plasma;  
performing an ion/radical control phase after the reactive species control phase, the ion/radical control phase comprising reducing the source power to the processing chamber and pulsing bias power to a substrate in the processing chamber;  
and performing a by-product control phase after the ion/radical control phase, the by-product control phase comprising reducing the source power to the processing chamber relative to the reactive species control phase and reducing the bias power to the substrate relative to the ion/radical control phase (See Figure 2A, Figure 5 and accompanying text, column 4, lines 13-60).  
While Shimizu fails to disclose the names of the phases, the prior art at Figure 5 explicitly discloses the source and bias voltage power levels as claimed in the various phases and thus taking the claims their broadest reasonable interpretation, such various control phases would naturally flow from performing the explicitly disclosed power levels.

    PNG
    media_image1.png
    613
    1102
    media_image1.png
    Greyscale

While the examiner maintains that the reference explicitly discloses the various phases as claimed, the examiner notes that the reference discloses controlling the plasma process by changing the phases and the levels of the power for the bias and source (Column 7-8) and therefore taking the reference in its entirety and the level of one of ordinary skill in the art it would have been obvious to have determined the optimum source power phases and bias power phases as well as the optimum phase lag to provide plasma control.
As for the claimed time periods, here, again, Shimizu explicitly discloses that the time periods for these phases are adjustable and varied to control the plasma process (Column 9, lines 5-25) and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum time for the phases through routine experimentation to reap the benefits as outlined by Shimizu.  Additionally, the examiner notes that while Shimizu does not explicitly disclose the claimed time, the reference discloses time periods include e.g. 10 µs to 1 ms (column 10, lines 55-60 and column 11, lines 19-21) and therefore discloses the time periods that overlap the claimed ranges.  Here, while this specific time frame is taught by Shimizu as a delay time, the examiner notes that these time periods are related to the phases and pulses thus one of ordinary skill in the art would find time periods within these ranges to be operable and predictable.
Claim 2:  Shimizu discloses such at Figure 5.
Claim 3:  Shimizu discloses a gas flow rate (Column 4, lines 14-30).  While the examiner maintains the position that the flow rate is substantially constant, Shimizu explicitly discloses a flow rate and the flow rate would be recognized as a result effective variable, directly affecting the pressure and plasma process and therefore determination of such, including a maintaining a substantially constant flow rate, would have been obvious through routine experimentation.
Claim 4:  Shimizu discloses the reactive species control phase further comprises pulsing the bias power to the substrate (See t1-t2 in Figure 5).
Claim 5:  Shimizu discloses reducing to substantially zero for a  period of time (t5-t6 in Figure 5).
Claim 6:  Shimizu discloses pulsing the bias power to the substrate (Figure 2 with Figure 5) and while the reference fails to explicitly state “to control redeposition of by-products at the substrate” the prior art discloses the same process steps as claimed and disclosed as necessary to achieve this result and therefore must necessarily control redeposition unless the applicants are using some other process steps that are neither claimed nor disclosed as required.
Claim 8:  Shimizu discloses processing a substrate using a cycle of power pulses during which source power pulses are applied to a coupling element and bias power pulses are applied to a substrate holder supporting a substrate;  
wherein the cycle of power pulses consists of a first phase comprising a first source power level and a first bias power level, 
a second phase comprising a second source power level and a second bias power level, and 
a third phase comprising a third source power level and a third bias power level;  
wherein the first bias power level is greater than zero (or zero as required by claim ;  wherein the second source power level is less than the first source power level;  
wherein the second bias power level is greater than the second source power level;  wherein the third source power level is less than the first source power level;  and
wherein the third bias power level is less than the second bias power level (See Figure 5 and accompanying text).
As for the claim requirement “wherein the cycle of power pulses consists of” the examiner notes this transition phrase; however, also notes that what follows is open ended requirements that fail to limit the claims to only the listed power levels.  Specifically, all that is required is that the cycles of power pulses consists of a “a first phase”, “a second phase”, and “a third phase”, wherein each of these phases comprises those specifically listed power levels, but the phases are not limited to only these power levels (due to the applicant’s drafting that states that the phases “comprising”).  Specifically, the term comprising opens the first phase, second phase and third phase to any number of various undisclosed and unclaimed requirements, such as additional power levels not specifically articulated in the claims.  Here, the prior art discloses a cycle of power pulses that consists of a first phase, second phase, and third phase that is repeated, each of those phases comprise the power levels as specifically claimed.

    PNG
    media_image2.png
    584
    987
    media_image2.png
    Greyscale

	Claims 9-13:  Here the prior art discloses these requirements of the various power levels at Figure 5 and accompanying text.  See also discussed above as it relates to the various power relationships.
Claim 15:  Shimizu discloses applying a source power pulse to a plasma processing chamber during a first phase comprising a first source power level greater than zero, and a first bias power level;  
applying a bias power pulse to a substrate in the plasma processing chamber during a second phase after the first phase, the second phase comprising a second source power level less than the first source power level, and a second bias power level greater than the second source power level;  
and a third phase after the second phase, the third phase comprising a third source power level less than the first source power level, and a third bias power level less than the second bias power level (Figure 5 and accompanying text).  
 While Shimizu fails to disclose the names of the phases, the prior art at Figure 5 explicitly discloses the source and bias voltage power levels as claimed in the various phases and thus taking the claims their broadest reasonable interpretation, such various control phases would naturally flow from performing the explicitly disclosed power levels.
Claim 16-19:  These claims are rejected for the same reasons as set forth above.  
Claim 18:  Additionally, while the examiner maintains the position that the flow rate is substantially constant, Shimizu explicitly discloses a flow rate and the flow rate would be recognized as a result effective variable, directly affecting the pressure and plasma process and therefore determination of such, including a maintaining a substantially constant flow rate, would have been obvious through routine experimentation.
Claim 21:  The claimed time periods are encompassed by the time periods as taught by the prior art.  The examiner notes that while Shimizu does not explicitly disclose the claimed time, the reference discloses time periods include e.g. 10 µs to 1 ms (column 10, lines 55-60 and column 11, lines 19-21) and therefore discloses the time periods that overlap the claimed ranges.  Here, while this specific time frame is taught by Shimizu as a delay time, the examiner notes that these time periods are related to the phases and pulses thus one of ordinary skill in the art would find time periods within these ranges to be operable and predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718